Citation Nr: 0949060	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-34 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a stomach disorder.  

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from November 1962 to 
August 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

It is noted that the Veteran's initial claim for service 
connection for a chronic stomach disorder was denied by the 
RO in January 1983, March 1983, September 1992, and June 
2004.  The Veteran was notified of the denials and he did not 
file an appeal.  The Board does not have jurisdiction to 
consider a claim that has been previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must find that new and material 
evidence has been presented.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  See also Winters v. West, 12 Vet. 
App. 203 (1999).  

The issues of service connection for a stomach disorder on 
the merits and a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of service connection 
for a stomach disorder, both on a direct basis and as 
secondary to service-connected anxiety neurosis, in January 
1983, March 1983, September 1992, and June 2004.  He was 
notified of each denial and did not appeal.  The June 2004 
denial is the last final denial of record.  At that time, the 
claim was denied in that while the Veteran was seen on one 
occasion during service for stomach complaints, no chronic 
stomach disorder was noted at that time or upon service 
discharge examination nor is it shown to be related to the 
service connected disorders.  Moreover, post service records, 
to include a VA examination did not show the presence of a 
stomach disorder.  

2.  Evidence received since the June 2004 rating decision 
includes evidence that relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
a chronic stomach disorder, is not cumulative or redundant of 
the evidence previously of record, and is sufficient to raise 
a reasonable possibility of substantiating the claim.  

3.  Evidence received subsequent to the June 2004 rating 
decision does not include any evidence that tends to relate a 
stomach disorder to the Veteran's service, to include his 
service-connected anxiety.  


CONCLUSIONS OF LAW

1.  The March 1983 rating decision which denied a claim for 
service connection for a stomach disorder is final.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107, 7105(c) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).  

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for a stomach 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

In light of the favorable determination with respect to 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a stomach 
disorder, no further discussion of VCAA compliance as to that 
issue is needed.  

New and Material

A review of the record reflects that the Veteran's claim of 
service connection for a stomach disorder was last denied by 
the RO in June 2004.  The claim was denied as a stomach 
disorder not being secondary to service connected psychiatric 
pathology.  Other denials were based on the fact that while 
the Veteran was seen for a stomach pains on one occasion 
during service, no chronic stomach disorder was noted at that 
time or upon service discharge examination.  Moreover, no 
chronic stomach disorder was noted upon post service medical 
records.  Specifically, when examined by VA in July 1982, the 
Veteran reported that his stomach became sore when he did not 
take his medications.  No stomach condition was diagnosed.  
Similarly, when seen by VA in December 1982, he said that his 
stomach hurt on occasion.  If he took Mylanta, the pain was 
eased.  Evaluation of the stomach did not result in diagnosis 
of a stomach condition.  

The Veteran was notified of the final decisions.  He was 
provided with information as to his procedural and appellate 
rights.  He did not appeal these decisions and they are 
final.  38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.302, 20.1103 (2009).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  
Under the applicable regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

With respect to the Veteran's application to reopen his claim 
for service connection for a stomach disorder, additional 
records have been submitted dated from the previous denials.  
After reviewing these documents, the Board concludes that 
there are records that are not cumulative of other evidence 
of record, relate to an unestablished fact, and raise a 
reasonable possibility of substantiating the claim.  

Newly received evidence includes additional VA treatment 
records (including some after the last statement of the 
case).  These documents primarily reflect treatment for the 
Veteran's psychiatric and cardiovascular conditions, but the 
Board notes that occasional stomach disorders are noted, 
either by history or by current symptoms.  Specifically, 
diverticulosis was noted on several occasions in recent 
years, to include upon VA records in 2003 and in 2008.  And 
gastroesophageal reflux (GERD) was noted on VA treatment 
records dated in April 2005 and in May 2008.  There is also 
an indicated history of peptic ulcer disease.  As these 
medical documents reflect that the Veteran has been diagnosed 
with stomach disorders, a fact not of record at the time of 
the previous denials, the Board finds that these documents 
are both new and material.  The new evidence was not 
previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the clam, and raises a reasonable 
possibility of substantiating the claim for service 
connection for a stomach disorder.  38 C.F.R. § 3.303 (2009).  

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim 
for a stomach disorder is reopened.  


ORDER

As new and material evidence has been received, the claim for 
service connection for a stomach disorder is reopened.  To 
that extent only, those appeal is allowed.  


REMAND

As a result of the above decision, the claim for service 
connection for a stomach disorder will be considered on the 
merits.  Primary, presumptive, and secondary service 
connection should be addressed.  As noted above, some of the 
information used to reopen the claim was received at the RO 
after the last statement of the case was issued.  Thus, 
initial RO review is indicated.

In view of the action above, consideration of the TDIU would 
be deferred.  There is, however, an additional problem with 
this issue that needs medical opinion and initial 
adjudication/explanation.

Originally, service connection was granted for "hypertension 
with palpitations."  The "palpitations" has been dropped 
from the characterization and service connection has been 
denied for proximal atrial fibrillation.  There was no 
severance action taken on the palpitations.  No particular 
change of diagnosis discussion has been undertaken.  Medical 
opinion is needed as to whether the fibrillation can be 
separated from the palpitations.

In view of the forgoing, this case is REMANDED for the 
following actions:

1.  The RO/AMC should provide all 
appropriate notice and development on the 
claim for service connection for a 
stomach disorder on the merits.  The 
notice should cover primary, presumptive, 
and secondary service connection details 
as appropriate.  If additional records 
are identified, they should be obtained.

2.  The Veteran should be scheduled for 
an appropriate examination of his stomach 
disorder.  After review of the claims 
folder and examination of the Veteran, 
the examiner should identify: first, 
whether there is a chronic 
stomach/gastrointestinal disorder?  If 
so, second, is the disorder more likely 
than not (50 percent probability or more) 
related to service, was it shown within 
one year of separation from service, or 
is it due to, the result of, or 
permanently made worse by a service 
connected psychiatric disorder?  If the 
appellant fails to report for the 
examination the file should be sent to 
obtain a medical opinion based on the 
evidence of record. 

3.  Arrange for the Veteran to have a 
cardiovascular examination.  The examiner 
should ascertain all vascular disorders, 
to include whether there are 
palpitations, atrial fibrillation, and/or 
end stage organ or renal disease found.  
If so, the etiology should be set out, to 
include whether any of these findings are 
related to the hypertension.  If the 
appellant fails to report for the 
examination the file should be sent to 
obtain a medical opinion based on the 
evidence of record.

4.  The RO/AMC should then readjudicate 
the issues on appeal.  Discussion should 
include whether the "palpitations" are 
related to the atrial fibrillation.  
Consideration should also include the 
records that were received following the 
last statement of the case.  To the 
extent the benefits sought are not 
granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The Board intimates no opinion as to the ultimate outcome in 
this case by the action taken herein.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


